Citation Nr: 1125612	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-46 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic otitis of the left ear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1979 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied reopening the Veteran's claim for left ear hearing loss with externa otitis.

The Board notes the Veteran's petition to reopen claims for service connection for left ear hearing loss and left ear chronic otitis have been adjudicated as one claim by the RO.  These claims were denied separately in prior rating decisions dated in December 1980 (for left ear hearing loss) and May 1981 (for left ear chronic otitis), and the Board finds that they constitute separate claims.  As such, the issues have been recharacterized on the title page as now encompassing two separate issues.  As the petitions to reopen are being granted below, the Board finds that this recharacterization does not prejudice the Veteran.

The merits of the claims for service connection for left ear hearing loss and for chronic otitis of the left ear will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  A December 1980 rating decision denied entitlement to service connection for left ear hearing loss.  In the absence of a timely appeal, that decision is final.

3.  A May 1981 rating decision denied entitlement to service connection for chronic otitis.  Although the Veteran filed a timely notice of disagreement, and a statement of the case was issued, the Veteran did not file a substantive appeal, and that decision is final.

4.  The evidence submitted since the December 1980 rating decision, by itself, or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for left ear hearing loss.

5.  The evidence submitted since the May 1981 rating decision, by itself, or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for left ear chronic otitis.


CONCLUSIONS OF LAW

1.  The December 1980 rating decision, which denied the claim for service connection for left ear hearing loss, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2010).

2.  The evidence received subsequent to the December 1980 rating decision denying left ear hearing loss is new and material, and the claim for service connection for left ear hearing loss is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The May 1981 rating decision, which denied the claim for service connection for left ear chronic otitis, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2010).

4.  The evidence received subsequent to the May 1981 rating decision denying left ear chronic otitis is new and material, and the claim for service connection for left ear chronic otitis is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the Veteran's application to reopen his claims for service connection for left ear hearing loss and left ear chronic otitis, the RO had a duty to notify the Veteran of what information or evidence was needed in order reopen his claims.  The law specifically provided that nothing in amended section 5103A, pertaining to the duty to assist claimants, shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured. 38 U.S.C.A. § 5103A(f).  In the decision below, the Board has reopened the Veteran's claims for service connection for left ear hearing loss and left ear chronic otitis, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.



Law and Analysis

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, and VA medical records.  Although this Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable." Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Initially, the Board observes that the Veteran's claims for service connection for left ear hearing loss and left ear chronic otitis were previously considered and denied by the RO in December 1980 and May 1981 rating decisions, respectively.  The Veteran was notified of those decisions and of his appellate rights.  He did not file a notice of disagreement with the December 1980 rating decision.  He did appeal the May 1981 rating decision, and a statement of the case (SOC) was issued in June 1981.  However, he did not file a substantive appeal.   Therefore, the December 1980 and May 1981 rating decisions became final. 38 C.F.R. §§ 20.200, 20.202, 20.1103.

In November 2009, the Veteran essentially requested that his claims for service connection for left ear hearing loss and left ear chronic otitis be reopened.  The January 2010 rating decision now on appeal denied the Veteran's claims on the basis that new and material evidence had not been submitted.  However, the RO later issued a statement of the case in October 2010 in which the claims were reopened and adjudicated on the merits on a de novo basis.  As will be explained below, the Board believes that the RO's adjudication regarding reopening the Veteran's claims for service connection is ultimately correct.  Nevertheless, regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this claim does not involve a prior final denial by the Board but rather by the RO, the United States Court of Veterans Appeals (Court) has held that the same statutory reopening requirements apply to prior final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 (1993); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted).  Therefore, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claims.  Thus, the Board has recharacterized the issues on appeal as whether the appellant has submitted new and material evidence to reopen the previously denied claims for service connection for left ear hearing loss and left ear chronic otitis.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran was denied entitlement to service connection for left ear hearing loss in a December 1980 rating decision because there was no evidence that his left ear hearing loss was aggravated beyond its normal progression during service.  Therefore, in order for evidence to be new and material, it must reveal evidence that the Veteran's preexisting left ear hearing loss was aggravated by his military service.  

The Veteran was also denied entitlement to service connection for chronic otitis in a May 1981 rating decision because the evidence indicated that his otitis was acute in nature and had resolved prior to his separation from service.  Therefore, in order for evidence to be new and material, it must reveal evidence of chronic otitis or otherwise show that he currently has otitis that is related to his military service.

Regarding the Veteran's petition to reopen his claim for chronic otitis, pertinent evidence added to the claims file since May 1981 includes VA treatment records and the report of a VA examination.  In particular, a March 1981 VA surgery report indicates that the Veteran underwent a left radical mastoidectomy with an operative diagnosis of chronic otitis media with cholesteatoma of the left ear.  A February 1986 VA treatment record also documented him as having complaints of a left earache and drainage and a diagnosis of "otitis externa?"  Thus, the newly-submitted records suggest that the Veteran may have had chronic otitis following his period of service.

Regarding left ear hearing loss, pertinent evidence added to the claims file since December 1980 includes VA treatment records and the report of a VA examination.  This evidence indicates that the Veteran's March 1981 left radical mastoidectomy may have resulted in decreased hearing.  In this regard, the June 2010 VA examination report reflects that the Veteran's left ear hearing loss dramatically decreased since separation.  Thus, the evidence reflects that there may be a relationship between the Veteran's current left ear hearing loss and his left ear chronic otitis.

The Board finds that the above-described evidence provides a basis for reopening the claims for service connection for left ear chronic otitis and left ear hearing loss.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the December 1980 (for hearing loss) and May 1981 (for chronic otitis) final denials of the claims for service connection and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that the evidence raises the possibility of a chronic disability of otitis and a possible nexus between otitis and hearing loss.  Hence, this evidence relates to an unestablished fact necessary to substantiate each claim for service connection.

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for left ear hearing loss and for left ear chronic otitis are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claims can be addressed.






ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for left ear hearing loss is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for left ear chronic otitis is reopened, and to this extent only, the appeal is granted.



REMAND

Reason for Remand:  To obtain an additional medical opinion.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran was afforded a VA examination in June 2010 in connection with his claim for service connection for bilateral hearing loss with otitis externa.  The examiner reviewed the claims file and performed a physical examination after which she opined that the Veteran's pre-existing left ear hearing loss was not permanently aggravated by noise exposure during military service because the Veteran had no significant changes during service.  However, the Board notes that the Veteran's separation examination reflects that the Veteran did have a shift in hearing.  The examiner did not discuss whether this shift represented the natural progression of the Veteran's disability.  She did not provide any explanation of her statement that the Veteran's left ear hearing loss was not permanently aggravated during service other than the lack of medical evidence of "significant changes" in service.  It would have been helpful had the examiner brought her expertise to bare in this manner regarding what represents a "significant" change of hearing loss and explained why a significant change is warranted to constitute a finding of aggravation.  Further, the examiner failed to address several instances in the service treatment records where physicians noted that the Veteran was "found to have a significant shift in hearing" (see January 1980 profile report), and that the Veteran "should never have been assigned to a hazardous noise career field" (see January 1980 treatment note).

Moreover, the examiner did not opine as to the Veteran's chronic otitis.  Specifically, she did not address whether he had a current diagnosis, and if so, whether it was related to service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a VA examination and additional medical opinion is necessary for the purpose of determining the nature and etiology of left ear hearing loss and chronic otitis that may be present.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Charleston, South Carolina VA Medical Center all outstanding pertinent records of evaluation and/or treatment of the Veteran, since March 24, 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) in regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of any left ear hearing loss and otitis that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current left ear hearing loss was permanently aggravated (beyond the natural progression of the disability) by his noise exposure in service.  In so doing, the examiner should discuss the hearing tests contained in the service treatment records and the significance of the shift in hearing between entrance and separation, as well as the January 1980 physicians' comments that the Veteran was "found to have a significant shift in hearing" (see January 1980 profile report), and that the Veteran "should never have been assigned to a hazardous noise career field" (see January 1980 treatment note).

The examiner should also state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran currently has chronic otitis that is causally or etiologically related to his military service.  He or she should also address whether the Veteran's left ear hearing loss is caused or otherwise related to (to include aggravated by) his chronic otitis.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


